



COURT OF APPEAL FOR ONTARIO

CITATION:
    Davidoff v. Paderewski Society Home (Niagara), 2022 ONCA 18

DATE: 20220111

DOCKET:
    M52839 (C68308)

Lauwers, Paciocco and Thorburn
    JJ.A.

BETWEEN

Alexander Davidoff and Alexandra Davidoff

Plaintiffs

(Appellants/Moving
    Parties)

and

Paderewski
    Society Home (Niagara),

Rachel Goerz, and Niagara Regional Housing (NRH)

Defendants

(Respondents/Responding
    Parties)

Alexander Davidoff and Alexandra
    Davidoff, acting in person

Kristen Bailey, for the responding
    party Paderewski Society Home (Niagara)

Michael Kestenberg, for the responding
    party Rachel Goerz

Scott Crocco, for the responding party
    Niagara Regional Housing (NRH)

Heard and released orally: December 8, 2021

REASONS FOR DECISION

[1]

Alexander Davidoff and Alexandra Davidoff seek
    to set aside the August 19, 2021 order of Associate Chief Justice
    Fairburn which dismissed their motion seeking to stay the enforcement of
    certain costs orders in proceedings below.

[2]

Associate Chief Justice Fairburn refused the
    stay. The Supreme Court of Canada dismissed the application for leave to appeal
    with costs on November 25, 2021 which renders this appeal moot.

[3]

The appeal is therefore dismissed as moot.

[4]

Costs are fixed in the amount of $1,000, in favour
    of Mr. Kestenbergs client and $200, in favour of the Paderewski Society Home
    for todays proceeding.

P.
    Lauwers J.A.

David
    M. Paciocco J.A.

J.A.
    Thorburn J.A.


